Citation Nr: 0806951	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-43 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 
2004 for the grant of special monthly compensation based on 
the need for aid and attendance.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right shoulder and elbow.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pneumonitis.

5.  Entitlement to service connection for a disability 
manifested by congestion and weakness of the lungs secondary 
to service-connected hypertensive atherosclerotic heart 
disease.

6.  Entitlement to service connection for diabetic 
retinopathy.

7.  Entitlement to service connection for a disability 
manifested by atrophy of the right shoulder and elbow, to 
include as secondary to service-connected residuals of a 
gunshot wound with incomplete paralysis of the right ulnar 
nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1964 and from September 1965 to February 1977.  For service 
in the Republic of Vietnam, the veteran was awarded the 
Combat Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  Specifically, the veteran filed 
notice of disagreements to certain denials of service 
connection; applications to reopen previously denied claims 
for service connection; effective dates assigned for 
disabilities granted service connection; and the effective 
date granted entitlement to special monthly compensation 
based on the need for aid and attendance.  The rating 
decisions in question were issued in November 2003, January 
2004, June 2004, and September 2004.  

In November 2004, the RO issued a statement of the case 
regarding an effective date earlier than June 10, 2004 for 
the grant of special monthly compensation based on the need 
for aid and attendance.  The veteran perfected this issued by 
submitting a December 2004 substantive appeal (VA Form 9).  

In February 2005, the RO issued a statement of the case 
regarding entitlement to an earlier effective date for the 
grant of service connection for diabetes and service 
connection for peripheral neuropathy of the lower extremities 
and left upper extremity, as well as entitlement to service 
connection for tinea versicolor, a kidney condition (diabetic 
nephropathy), diabetic retinopathy, amoebiasis, atrophy of 
the right shoulder and elbow, and congestion and weakness of 
the lungs due to hypertensive atherosclerotic heart disease.  
This statement of the case also included the issues of 
whether new and material evidence had been submitted that was 
sufficient to reopen claims of service connection for 
degenerative joint disease of the right shoulder and elbow, 
bronchitis, and pneumonitis.  

In May 2005, the RO sent the veteran a letter informing him 
that he had not submitted a substantive appeal.  He was 
advised to submit a substantive appeal (VA Form 9) by 
September 14, 2005.  In June 2005, the veteran submitted a 
letter that noted that the VA Form 9 sent him had become 
"soiled."  The veteran also withdrew claims fm tinea 
versicolor and diabetic nephropathy.  See 38 C.F.R. § 20.204.  
In appears from notations on the May 2005 document that the 
RO subsequently reviewed the claims file.  The RO considered 
a statement previously submitted in March 2005 as his 
substantive appeal regarding certain claims, and the June 
2005 letter a substantive appeal regarding other claims.  See 
38 C.F.R. § 20.202.  The Board concurs that the March 2005 
and June 2005 letters did not perfect an appeal as to all 
claims, and instead, only the claims listed above have been 
perfected. 

The veteran had indicated that he wanted a Board hearing.  In 
a May 2007 letter, the Board requested clarification of the 
type of hearing the veteran wanted and informed him that if 
he did not respond within 30 days, the Board would assume he 
did not wish to attend a hearing.  The clarification letter 
was sent to the veteran's representative and to the veteran 
and it was not returned as undelieverable.  The 
representative nor the veteran submitted a response.

The veteran's multiple service-connected disabilities are 
hypertensive atherosclerotic heart disease, rated 100 
percent; residuals of a gunshot wound of the right arm with a 
fracture of the humerus and severe injuries to the flexion 
and extension muscles at the elbow, rated 50 percent; mild, 
incomplete paralysis of the right ulnar nerve; diabetes 
mellitus, rated 20 percent; peripheral neuropathy of both 
upper extremities and the right lower extremity secondary to 
service-connected diabetes, each of the three extremities 
rated 10 percent.  He was in receipt of special monthly 
compensation at the housebound rate from April 5, 1990 to 
June 9, 2004 and at a higher rate on account of being in need 
of regular aid and attendance since June 10, 2004.  See 
38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350(b).

The instant Board decision below finds that the veteran does 
not have a disability manifested by atrophy of the right 
shoulder and elbow that is separate and distinct from the 
already service connected residuals of a gunshot would of the 
right shoulder and elbow.  Any muscle atrophy due to his 
gunshot wound of the right shoulder and elbow can be rated 
under the appropriate muscle code, albeit the veteran is 
already in receipt of a 60 percent rating for his residuals 
of a gunshot wound, to include limitation of joint function 
and neurological impairment.  While the decision below grants 
secondary service connection for arthritis of the right 
shoulder and right elbow and denies service connection for 
additional right shoulder and elbow disability for the reason 
noted above, the contentions made on the veteran's behalf can 
be construed as a claim for an increased rating, to include 
consideration of the criteria for rating muscle injuries.  
This matter is referred to the RO for clarification and any 
indicated action. 

The issues of an earlier effective date for the grant of 
special monthly compensation based on the need for aid and 
attendance, and entitlement to service connection on the 
merits for bronchitis, pneumonitis, a disability manifested 
by congestion and weakness of the lungs, and diabetic 
retinopathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
in this decision has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate his 
claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence pertinent to his 
claims that he has not submitted to VA.

2.  The Board denied entitlement to service connection for 
degenerative joint disease of the right shoulder and elbow in 
a July 1997 decision.

3.  Evidence obtained since the July 1997 Board decision 
denying service connection for degenerative joint disease of 
the right shoulder and elbow is new and relates to an 
unestablished fact necessary to substantiate the claim.

4.  It is at least as likely as not that the veteran's 
arthritis of the right shoulder and right elbow were caused 
by his service-connected residuals of a gunshot wound to the 
right arm.

5.  Service connection is currently in effect for residuals 
of a gunshot wound of the right arm with a fracture of the 
humerus and severe injuries to the flexion and extension 
muscles at the elbow, to include atrophy, rated 50 percent; 
and mild, incomplete paralysis of the right ulnar nerve, 
rated 10 percent; and, as a result of the instant Board 
decision, service connection is granted for arthritis of the 
right shoulder and right elbow; the veteran does not have any 
additional disability of the right shoulder or elbow region 
linked to in-service trauma, nor is there such additional 
disability that was caused or aggravated by the veteran's 
service-connected residuals of a gunshot wound of the right 
arm beyond what is already service connected.  

6.  The Board denied entitlement to service connection for 
bronchitis in a July 1997 decision.

7.  Evidence obtained since the July 1997 decision denying 
service connection for bronchitis is new and relates to an 
unestablished fact necessary to substantiate the claim.

8.  The RO denied entitlement to service connection for 
pneumonitis in a November 1995 rating decision.  

9.  Evidence obtained since the November 1995 rating decision 
denying service connection for pneumonitis is new and relates 
to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The Board's July 1997 decision denying entitlement to 
service connection for degenerative joint disease of the 
right shoulder and elbow is final.  38 U.S.C.A. § 7266 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1104-20.1105 (2007).

2.  New and material evidence has been received regarding the 
claim for service connection for degenerative joint disease 
of the right shoulder and elbow since the July 1997 decision; 
accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  With application of the doctrine of reasonable doubt, 
arthritis of the right shoulder and right elbow is the result 
of a service-connected disability.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2007).

4.  Service connection for additional right shoulder and 
right elbow (other than already service-connected residuals 
of a gunshot wound of the right arm with a fracture of the 
humerus and severe injuries to the flexion and extension 
muscles at the elbow, to include atrophy and incomplete 
paralysis of the right ulnar nerve; and arthritis of the 
right shoulder and right elbow) is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).
5.  The Board's July 1997 decision denying entitlement to 
service connection for bronchitis is final.  38 U.S.C.A. § 
7266 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1104-20.1105 
(2007).

6.  New and material evidence has been received regarding the 
claim for service connection for bronchitis since the July 
1997 decision; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

7.  The November 1995 rating decision denying service 
connection for pneumonitis is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

8.  New and material evidence has been received since the 
November 1995 rating decision regarding the claim for service 
connection for pneumonitis; accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp.2007); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the veteran was issued a VCAA letter in June 
2004 regarding the issue of service connection for a 
disability manifested by atrophy of the right shoulder and 
elbow.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran has been informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claim of service 
connection for a disability manifested by atrophy of the 
right shoulder and elbow.

The veteran has not been provided with the specific elements 
of a claim for secondary service connection or a copy of 
38 C.F.R. § 3.310 regarding secondary service connection.  
The Board finds that this error is not prejudicial to the 
veteran; however, because, as discussed below, the basis for 
the denial is that atrophy is already contemplated by the 
veteran's service connected disabilities.  The veteran had 
knowledge of the element that this claim is denied upon, that 
is, the requirement of evidence of a current disability.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The June 2004 VCAA notification letter was 
furnished to the veteran prior to the September 2004 RO 
decision that denied service connection for a disability 
manifested by atrophy of the right shoulder and elbow.

With respect to the Dingess requirements, the June 2004 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal, and although the veteran was latter 
provided such notice, this notice was not timely.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  While such untimely notice raises a 
presumption of prejudice (see, e.g., Sanders v. Nicholson, 
487 F.3d 881 (2007)), the Board finds  that such prejudice is 
rebutted because, as will be explained below in greater 
detail, the preponderance of the evidence is against the only 
claim that is denied by the instant Board decision.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran 
regarding this claim.  The Board notes that there is 
indication that the service medical records may be 
incomplete.  However, as multiple requests for such records 
have been made; there is no further duty to search for such 
records.  Moreover, the instant decision only reopens three 
claims, grants service connection for arthritis of the right 
shoulder and elbow and only denies service connection for 
additional disability of the right shoulder and elbow on the 
basis that the medical evidence shows no disability of either 
joint beyond what is now service connected.  (See analysis 
below.)     

In addition, there is evidence that the veteran applied for 
disability benefits from the Social Security Administration 
(SSA).  The claims file includes a document from SSA 
indicating that the veteran was denied benefits because hen 
did not meet the earning requirement.  There is no indication 
that the veteran underwent medical testing as part of this 
application for benefits.  Thus, there is no need to attempt 
to retrieve these records.

The reason for the denial of this claim is that the symptom 
of atrophy of the muscles is already contemplated by the 
veteran's service connected disabilities.  The instant 
decision grants service connection for arthritis of the right 
shoulder and elbow and service connection is already in 
effect for residuals of a gunshot wound of the right arm with 
a fracture of the humerus and severe injuries to the flexion 
and extension muscles at the elbow, to include atrophy (rated 
50 percent) and mild, incomplete paralysis of the right ulnar 
nerve (rated 10 percent).  There is no evidence that the 
veteran has a separate disease/diagnosed disability of the 
right shoulder and elbow manifested by atrophy that leads to 
additional impairment that is not contemplated by his 
service-connected disabilities.  As there is no evidence of a 
separately diagnosed shoulder or elbow disability manifested 
by atrophy, the Board finds that there is no duty to provide 
another examination or additional assistance in obtaining 
records.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim for service connection for a disability manifested by 
atrophy of the right shoulder and elbow.  Adjudication of 
this claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Regarding the issues of whether new and material evidence has 
been received to reopen claims of entitlement to service 
connection for bronchitis and pneumonitis, the Board finds 
that VA has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  Inasmuch as the 
determination below constitutes a full grant of that portion 
of the claims that are being addressed, there is no reason to 
belabor the impact of the VCAA on the matter of VCAA 
compliance regarding the issues of whether new and material 
evidence has been received.

Law and Regulations:  Service Connection for a 
Disability Manifested by Atrophy of the Right Shoulder and 
Elbow

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As noted above, an amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, requires that a baseline level of severity 
of the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.




Factual Background and Analysis: Service Connection for a 
Disability Manifested by Atrophy of the Right Shoulder and 
Elbow

The veteran contends that he has atrophy of the right 
shoulder and elbow attributable to his service-connected 
gunshot wound.  The Board notes a June 2001 medical record in 
which a clinician found "slight muscle atrophy [right] arm 
with moderate atrophy." Relevant diagnoses were status post 
gunshot wound right arm with residual limitation of motion of 
the right shoulder and right elbow and osteoarthritis.  The 
clinician did not diagnosis a separate disability manifested 
by atrophy.  There is no evidence that the veteran has a 
diagnosed disability manifested by atrophy, other than the 
disabilities that are already service connected.

The veteran is assigned a 50 percent rating for a gunshot 
wound of the right arm with fracture of the humerus with 
severe injuries to flexor and extensor muscles of the elbow.  
The disability is rated under Diagnostic Code 5205, located 
in 38 C.F.R. § 4.71a, which provides rating criteria for 
ankylosis of the elbow.  As part of this disability, the 
veteran has also been assigned a 10 percent rating for mild 
incomplete paralysis under Diagnostic Code 8516, located in 
38 C.F.R. § 4.124a.  Any atrophy that has been reported 
should be rated under the appropriate muscle code but it is 
already service connected.  (See introduction above, which 
refers a raised increased rating claim for residuals of a 
gunshot wound of the right shoulder and elbow, to include 
atrophy of muscles in that region.)  The Board further notes 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  See38 C.F.R. § 4.14.

The Board finds that the veteran does not have a disability 
manifested by atrophy of the right shoulder and elbow that is 
separate and distinct from the already service connected 
residuals of a gunshot would of the right shoulder and elbow, 
which include a status-post fracture of the humerus, severe 
injuries to the flexion and extension muscles at the elbow, 
to include atrophy; incomplete paralysis of the right ulnar 
nerve; and as a result of the instant Board decision, 
arthritis of the right shoulder and right elbow.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for a disability manifested by 
atrophy of the right shoulder and elbow must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

New and Material Claims:
Factual Background, Legal Criteria and Analysis

In a November 1995 rating decision, the RO denied service 
connection for degenerative joint disease of the right 
shoulder and elbow, bronchitis and pneumonitis.  The veteran 
appealed the claims of service connection for bronchitis and 
a right shoulder disability to the Board.  The veteran did 
not appeal service connection for pneumonitis.  Regarding 
service connection for pneumonitis, the RO noted that an 
August 1995 X-ray revealed that the veteran had pneumonitis.  
The RO found, however, that there was no evidence in the 
service medical records that the veteran was diagnosed as 
having pneumonitis.  The RO denied the claim based upon the 
finding of no evidence of a diagnosis of pneumonitis in 
service; that the initial diagnosis of pneumonitis was many 
years after service and that there was no nexus between a 
current diagnosis of pneumonitis and service.  

The Board denied the claims for service connection for 
degenerative joint disease of the right shoulder and elbow 
and for chronic bronchitis in a July 1997 decision.  
Regarding bronchitis, the Board found that the service 
medical records did not show chronic bronchitis or residual 
disability related to treatment for in-service bronchitis, 
and the veteran had not presented or identified competent 
medical evidence demonstrating any causal connection between 
the most recent X-ray findings of bronchitis and active 
service.  

The Board did note that service medical records indicated 
that the veteran had several documented upper respiratory 
infections during service, each which was shown to have 
resolved without chronic residual.  The Board also noted that 
service medical records revealed that the veteran had a bout 
of pneumonia (not noted in the RO's denial of service 
connection for pneumonitis) and bronchitis, but then 
documented post-service medical records that revealed that 
the veteran did not have chronic bronchitis or pneumonitis.  
The Board did note, however, that an X-ray taken at the time 
of an August 1995 VA examination revealed that the veteran 
had streaky basal markings of both sides with slight patchy 
haziness on the left.  The impression was bilateral basal 
bronchitis/pneumonitis.

The Board found that the gunshot wound did not directly 
impact or affect either the right elbow or right shoulder 
joints and no foreign bodies were located in either joint, 
and that the veteran did not present or identify competent 
medical evidence linking post-service arthritis of the right 
elbow and shoulder to any incident or event of active service 
or evidence that the disability was proximately due 
(secondary) to the service-connected gunshot wound 
disability.  The Board noted that an October 1990 VA X-ray 
study revealed that the veteran's right shoulder joint had 
minimal osteoarthritic changes.  Other medical records 
document these arthritic changes.

The veteran did not appeal the November 1995 rating decision 
regarding pneumonitis.  Thus, the November 1995 rating 
decision became final regarding this issue.  38 U.S.C.A. § 
7105.  The veteran did not appeal the July 1997 Board 
decision to the Court regarding chronic bronchitis and 
degenerative joint disease of the right shoulder and elbow.  
Thus, the July 1997 Board decision became final regarding 
these issues.  38 U.S.C.A. § 7266

Regardless of the RO's action reopening a veteran's claim, 
the Board must independently address the issue of reopening a 
previously denied claim.  That is, whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim. See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) (the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted); 
see also Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decisions issued.  At this stage, the credibility of 
new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Regarding whether the veteran has degenerative joint disease 
of the right shoulder and elbow secondary to the service-
connected residuals of a gunshot wound, the Board notes that, 
in the July 1997 Board decision, this claim was denied on the 
finding that there was no competent evidence that linked the 
diagnosis of degenerative joint disease to the service-
connected disability.  Subsequent to the Board's decision, 
the veteran submitted an October 1998 record from a private 
medical doctor.  The doctor noted that he was making the 
statement to certify that the veteran was treated for 
osteoarthritis of the right shoulder and the right elbow.  He 
noted that the "old fracture of the right humerus [which was 
fractured at the time of the gunshot injury] could be a 
factor in his complaint of right elbow pain.  While this 
opinion is speculative, it is relevant to the basis on which 
the claim was previously denied - whether there is a link 
between the veteran's service-connected residuals of a 
gunshot wound disability and the development of arthritis in 
the right elbow and shoulder.  

The Board notes that it is impossible to consider the 
weight/probative value of this evidence without considering 
the merits of this claim.  Thus, as the record now contains 
medical evidence pertaining to a link between the veteran's 
residuals of a gunshot wound disability and the development 
of arthritis in the right elbow and shoulder and this was a 
previously unestablished fact necessary to substantiate the 
claim, the Board finds that new and material evidence has 
been received to reopen this claim for service connection.  
This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the July 1997 Board 
decision regarding this claim.  The claims for service 
connection for degenerative joint disease of the right 
shoulder and elbow is reopened.

Regarding the veteran's claims of a lung disability, the 
November 1995 rating decision and the July 1997 Board 
decision denied the claims on a direct basis only.  Since 
these decisions, additional evidence has been submitted.  An 
October 2000 X-ray revealed chronic bronchitis and chronic 
basal pneumonitis.  X-rays taken in April 2002 and April 2003 
confirm these findings of chronic disability.  The Board 
notes that the veteran was treated for lung disabilities in 
service and the Board based its denial of claims for service 
connection for bronchitis and pneumonitis partially on the 
finding that these disabilities were not then nor at the time 
of the Board decision diagnosed as chronic disabilities.  

As the record now contains evidence that the veteran has been 
diagnosed as having chronic bronchitis and pneumonitis, and 
this was a previously unestablished fact necessary to 
substantiate the claims, the Board finds that new and 
material evidence has been received to reopen these claims 
for direct service connection.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final decision regarding each claim on 
appeal.  The claims for service connection for bronchitis and 
pneumonitis are reopened.  

Although not the basis on which these claims are reopened, 
the Board notes that the veteran also has a claim of service 
connection for congestion and weakness of lungs secondary to 
hypertensive atherosclerotic heart disease on appeal, and has 
submitted statements indicating that he contends that his 
bronchitis and pneumonitis are also secondary to the service-
connected disability.  The secondary service connection 
claims were not considered in the November 1995 and July 1997 
Board decisions denying direct service connection for lung 
disabilities.  In determining whether the law and regulations 
pertaining to finality of Board decisions is applicable in 
the case where the earlier Board decision denied service 
connection for on a direct basis whereas the current claim is 
for secondary service connection, the Board notes separate 
theories in support of a claim for benefits for a particular 
disability does not equate to separate claims for benefits 
for that disability.  Although there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  See 
Robinson v. Mansfield, .No. 04-1690 (U.S. Vet. App. January 
29, 2008).  As discussed in the remand below, the Board 
directs that a VA examination be obtained that addresses 
whether the veteran has pneumonitis, bronchitis or other lung 
disability that is either directly related to service or 
secondary to the veteran's service-connected heart 
disability.  

The Board parenthetically notes that the veteran's service 
connected hypertensive atherosclerotic heart disease is rated 
100 percent.

          Service Connection for Arthritis of the Right 
Shoulder and Right Elbow

Regarding the claim that the veteran has degenerative joint 
disease of the right shoulder and elbow secondary to the 
service connected residuals of a gunshot wound disability, 
the Board notes that the October 1998 private medical record 
indicates, in essence, that the veteran's gunshot wound 
disability "could be a factor" in the development of 
degenerative joint disease.  While this opinion could be 
construed as too speculative to provide the necessary nexus, 
given the severe nature of the injuries, with a history of a 
fracture of the right humerus and the presence of disuse 
atrophy; and the proximity of the anatomical locations of the 
injuries and the arthritic joints in question, the Board 
finds that the evidence is in relative equipoise and 
therefore supports a finding that the veteran's arthritis of 
the right shoulder and right elbow were caused by his service 
connected residuals of a gunshot wound in the same region.  
With application of the doctrine of reasonable doubt 
(38 U.S.C.A. § 5107(b)), secondary service connection for 
arthritis of the right shoulder and right elbow based upon 
causation is warranted. 


ORDER

Secondary service connection for arthritis of the right 
shoulder and right elbow is granted on the basis of 
causation.

Service connection for a disability manifested by atrophy of 
the right shoulder and elbow, to include as secondary to 
service-connected gunshot wound and incomplete paralysis of 
the right ulnar nerve, is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for degenerative joint 
disease of the right shoulder and elbow is reopened; the 
appeal of this claim is granted to that extent only.

New and material evidence having been received, the claim for 
entitlement to service connection for bronchitis is reopened; 
the appeal of this claim is granted to that extent only.

New and material evidence having been received, the claim for 
entitlement to service connection for pneumonitis is 
reopened; the appeal of this claim is granted to that extent 
only.


REMAND

Regarding the veteran's claim of entitlement to an effective 
date earlier than June 10, 2004, for the grant of special 
monthly compensation based on the need for aid and 
attendance, after review of the notification letters of 
record, the Board finds that this claim must be remanded in 
order for the veteran to be provided a VCAA notification 
letter that complies with Dingess.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As noted above, in Dingess, the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Thus, upon remand, the 
veteran must be provided with such notice.  

As found above, new and material evidence has been received 
to reopen the veteran's previously denied claims.  In 
addition to these claims, the veteran has other claims before 
the Board.  Upon review of the claims file, the Board finds 
that additional development is required before these claims 
are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 
(2007).

The veteran has asserted that he has multiple lung 
disabilities attributable to service.  Specifically, the 
veteran has noted that he has bronchitis, pneumonitis, and 
congestion and weakness of lungs that are somehow 
attributable to service.  As noted above, although the 
veteran has contended that he has congestion ad weakness of 
the lung secondary to his service-connected heart disability, 
the veteran has also indicated that bronchitis are 
pneumonitis are secondary to the heart disability.  His 
service-connected heart disease is currently rated as 100 
percent disabling.

Further, as noted above, the veteran was treated for lung 
disabilities in service.  After consideration of the 
veteran's contentions, review of the service medical records 
that show treatment for lung disabilities in service, and the 
current medical evidence of record that indicates that the 
veteran has chronic lung disabilities, the Board finds that 
obtaining a VA examination is necessary.  In this 
examination, the examiner should review the record and 
provide an opinion regarding whether the veteran has 
bronchitis, pneumonitis, or other lung disability (to include 
a disability manifested by congestion and lung weakness) that 
is either directly related to service or secondary to 
service-connected heart disability.  See 38 C.F.R. 
§ 3.159(c)(4).

Regarding the claims that involve contentions that the 
disabilities are secondary to a service-connected disability, 
the Board notes that the veteran has not been provide the 
applicable VA regulations and he has not been provided a VCAA 
letter that provides him with the elements of a secondary 
service connection claim.  Upon remand, the veteran must be 
informed of the evidence needed to substantiate these 
secondary service connection claims and be provided with a 
copy of 38 C.F.R. § 3.310 and the amendment to that 
regulation, effective October 10, 2006.  See 38 C.F.R. 
§ 19.9.

Lastly, the veteran underwent a VA diabetes mellitus 
examination in October 2003.  The examiner noted that the 
veteran complained of blurring of vision.  The examiner 
noted, however, that the pupils were reactive to light and 
that the veteran could read newsprint with eyeglasses.  The 
examiner did not comment on whether the veteran had diabetic 
retinopathy.  The record indicates that an eye examination 
that was scheduled at this time was cancelled.  

Although the record does not currently contain evidence that 
the veteran has been diagnosed as having diabetic 
retinopathy, the claims file does not indicate that the 
veteran has been evaluated to determine if he has this common 
complication of diabetes, as the eye examination was 
cancelled.  Therefore, upon remand, the veteran should be 
scheduled for an eye examination to determine whether the 
veteran has retinopathy due to his service-connected 
diabetes.  38 C.F.R. § 3.159(c)(4).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate his claims for secondary 
service connection.  The veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in the record.  

3.  The veteran should be scheduled for 
a VA pulmonary examination to determine 
whether he has a lung disease that began 
during or is otherwise linked to 
service.  The claims file and a copy of 
this remand should be sent to the 
examiner.

Following the review of the 
relevant evidence in the 
claims file, the clinical 
examination and any tests or 
diagnostic studies deemed 
necessary, the examiner 
should answer the following 

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a current lung disease, 
to include claimed 
bronchitis, pneumonitis, or a 
lung disability manifested by 
congestion and weakness of 
the lungs  that began during 
service or is otherwise 
linked to any incident of 
service?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that any currently 
diagnosed lung disease, to 
include claimed bronchitis, 
pneumonitis, or a lung 
disability manifested by 
congestion and weakness of the 
lungs was caused or aggravated 
by the veteran's service-
connected hypertensive 
atherosclerotic heart disease?

The clinician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended causal relationship 
or a finding of aggravation; 
less likely weighs against the 
claim.

The clinician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

If the veteran has a lung 
disease that was aggravated by 
his service-connected 
hypertensive atherosclerotic 
heart disease, to the extent 
that is possible, the examiner 
is requested to provide an 
opinion as to approximate 
baseline level of severity of 
the lung disease (e.g., slight, 
moderate) before the onset of 
aggravation.

4.  The veteran should be scheduled for 
a VA eye examination to determine if the 
veteran has retinopathy attributable to 
service.  The claims file and a copy of 
this remand should be sent to the 
examiner.  Following the review of the 
relevant evidence in the claims file, 
the clinical examination and any tests 
or diagnostic studies deemed necessary, 
the examiner should answer the following 

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran 
has retinopathy that was caused 
or aggravated by the veteran's 
service-connected diabetes 
(that is, that he has diabetic 
retinopathy)?

The clinician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended causal relationship 
or a finding of aggravation; 
less likely weighs against the 
claim.

The physician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

6.  Thereafter, the veteran's claims 
must be readjudicated on the basis of 
all of the evidence of record and all 
governing legal authority.  

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


